The claimant in this case was contemplating building an armory at Pontiac, Illinois, which was to be used by Company F, Third Infantry, Illinois National Guard. Negotiations for the building of same were taken up with Major Strawn of Pontiac and Adjutant General F. S. Dickson, but the building was not erected as the Adjutant General refused to sign the contract submitted by claimant. Claimant contends that he was encouraged by the Adjutant General to prepare plans and specifications which, together with other expenses incident thereto, amounted to five hundred twenty-five ($525.00) dollars, and it is for this amount that he seeks an award. At the present term of this Court an opinion was filed in the claim of John P. Bradford v. State, and the facts therein are similar to the facts in this case. In the Bradford case we held that the State was not liable and for the reasons set forth in that opinion this claim will also be rejected. This claim is accordingly rejected.